      Case 1:21-cv-00103-CCC-CA Document 13 Filed 02/26/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD E. COOKS,                         :   CIVIL ACTION NO. 1:21-CV-103
                                         :
                  Plaintiff              :   (Judge Conner)
                                         :
            v.                           :
                                         :
E. BRADLEY, WARDEN,                      :
                                         :
                  Defendant              :

                                     ORDER

      AND NOW, this 26th day of February, 2021, upon consideration of plaintiff’s

complaint, and for the reasons set forth in the accompanying Memorandum, it is

hereby ORDERED that:

      1.    The application to proceed in forma pauperis is GRANTED. (Doc. 2).

      2.    Plaintiff’s complaint (Doc. 1) is DISMISSED for failure to state a claim
            upon which relief may be granted pursuant to 28 U.S.C. §
            1915(e)(2)(B)(ii).

      3.    Plaintiff is granted leave to file an amended complaint on or before
            Wednesday, March 17, 2021 in accordance with this Order’s
            accompanying Memorandum.

      4.    Failure to timely file a proposed amended complaint will result in the
            dismissal of this action without further notice of court.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania
